Citation Nr: 0324561	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1993 to October 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.
The RO located in Los Angeles, California, currently has 
jurisdiction over the case.

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge traveling to the RO in August 
2003, however, he failed to appear as scheduled.

The veteran has also claimed service connection for a 
bilateral leg disorder as secondary to dysautonomia and 
mitral valve prolapse.  This claim is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not have a current bilateral leg disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral leg disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the November 1998 rating 
decision, the December 1998 Statement of the Case (SOC), and 
the April 2000 Supplemental Statement of the Case (SSOC).  He 
was specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of a letter from the RO dated in May 2001.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and private medical records, as set forth below.  
There is no indication of relevant medical records that the 
RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in August 
2001, the report of which has been associated with the claims 
folder.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for an organic disease of the nervous 
system may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of a bilateral leg disorder 
during his period of active service.

Subsequent to service, treatment records from the Maxwell Air 
Force Base Medical Center dated in February 1998 revealed 
that the veteran gave a five to six week history of numbness 
in the right leg.  He reported a similar numbness about a 
year earlier, but it lasted only one to two weeks.  The 
assessment was right anterior thigh sensory dysflexia, 
lateral femoral cutaneous nerve, questionable etiology.  On 
evaluation in March 1998, the examiner's assessment was right 
meralgia paresthetica of unknown etiology.

The veteran again complained of numbness in his legs in 
October 1998.  The assessment was right and left thigh 
numbness and meralgia paresthetica.  The veteran was referred 
for a computed tomography (CT) of the lumbosacral spine, 
which revealed minimal disc bulges at multiple levels; mild 
central canal stenosis at the L4-5 disc level secondary to 
ligament flavum hypertrophy and diffuse disc bulge; and focal 
disc protrusion superimposed upon a diffuse disc bulge at the 
L5-S1 level.  Thereafter, on follow up, the assessment was 
lumbar nerve root compression and lumbar disc syndrome.  

In November 1998, a doctor stated that the CT scan of the 
veteran's lumbosacral spine revealed three bulging discs with 
impingement on the lumbar nerve roots, and that this was the 
cause of the thigh numbness since the levels of the bulges 
corresponded to the nerve distribution of the thighs.  

In October and December 1998 Statements in Support of Claim, 
the veteran indicated that his leg numbness started in 
January 1998.  

A VA examination report dated in August 2001 shows that the 
veteran reported experiencing numbness in the right lower 
extremity in the lateral aspect of the thigh in November 
1996, during his period of active service.  He indicated that 
he was evaluated at that time, including undergoing a CT scan 
of his back, and was told that he had three herniated discs 
in his back.  He indicated that he no longer experienced any 
numbness or tingling or any abnormal sensation, and that his 
symptoms had resolved.  Neurologic examination revealed 
normal motor strength, sensation, and reflexes.  There was no 
evidence of radiculopothy, atrophy, or sensory deficits.  The 
diagnosis, in pertinent part, was no evidence of sciatic 
nerve paralysis.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral leg disorder.  Service medical records are negative 
for any complaints or findings of a bilateral leg disorder.  
The post-service medical evidence shows that the veteran 
experienced right and left thigh numbness soon after service 
in 1998, however, there was no indication that this was in 
any way related to service.  Initially, it was diagnosed as 
meralgia paresthetica, but following diagnostic testing it 
was deemed to be associated with a low back disorder.  
Thereafter, the August 2001 VA examination revealed that 
there was no evidence of sciatic nerve paralysis and the 
veteran himself reported that he no longer experienced any 
numbness, tingling or abnormal sensation, and that his 
symptoms had resolved.  There were no objective medical 
findings of a bilateral leg disorder shown on examination.

Therefore, the evidence establishes that the veteran does not 
currently suffer from any bilateral leg disorder.  There is 
no evidence suggesting that any bilateral leg disorder had 
its onset during active service or is related to any in-
service disease or injury.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the preponderance of the evidence is 
against the veteran's claim and service connection is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).   
There is no benefit of the doubt that could be resolved in 
the veteran's favor.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral leg 
disorder is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

